In an action to recover damages for personal injuries, etc., the defendants separately appeal from an order of the Supreme Court, Nassau County (Levitt, J.), dated January 30, 1990, which granted the plaintiffs’ motion for leave to serve a supplemental bill of particulars.
Ordered that the order is affirmed, without costs or disbursements.
Leave to serve an amended or supplemental bill of particulars should be freely granted by the court upon such terms as may be just (see, CPLR 3025 [b]). Absent proof of actual prejudice to the other party, an amendment may be permitted even at or after trial has commenced (see, Kurnitz v Croft, 91 AD2d 972, 973). Under the facts of this case any prejudice which may have been caused by the plaintiffs’ delay in moving for the requested relief has been eliminated by the additional discovery that the Supreme Court accorded to the defense (see, Torre v Cifarelli, 157 AD2d 713, 714; Kurnitz v Croft, supra). Accordingly, the court did not improvidently exercise its *401discretion in permitting the plaintiffs to serve the proposed supplemental bill of particulars attached to their moving papers (cf., Bermas v Long Beach Mem. Hosp., 131 AD2d 619). Eiber, J. P., Rosenblatt, O’Brien and Ritter, JJ., concur.